DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, and 16 are allowable. The restriction requirement between Inventions I through XIV, as set forth in the Office action mailed on 3/24/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/24/22 is withdrawn.  Claims 2, 4-14, and 17-21 ,directed to Inventions I through VIII and X through XIV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a second cover configured to move between: a second closed position at which the second cover covers the second portion, the second cover being located closer to the one end than the first cover is when the first cover is located at the first closed position and the second cover is located at the second closed position, the first portion being formed between the first cover and the second cover when the first cover is located at the first closed position and the second cover is located at the second closed position, the second portion being formed at a side of the second cover facing the one end when the second cover is located at the second closed position; and a second open position at which the second cover opens the second portion by separating from the second closed position, when the first cover opens the first portion, the second cover being located at the second closed position”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-21, for the same reason as discussed above for parent independent claim 1, dependent claims 2-21 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

JP 08-337011 A
D1 in ISR mailed 5/25/21 (from 6/22/21 IDS).  
Discloses two print engines.

JP H4-91954
D2 in ISR mailed 5/25/21 (from 6/22/21 IDS).  
Fails to disclose claim 1’s “a second closed position at which the second cover covers the second portion,” “the second portion being formed at a side of the second cover facing the one end when the second cover is located at the second closed position.”

Yokoi (US 2005/0036804 A1)
D3 in ISR mailed 5/25/21 (from 6/22/21 IDS).  
It would be hindsight reconstruction to modify D1 with this reference (as proposed by the ISR mailed 5/25/21) because the conveying paths of D1 would have to be integrated in a specific manner with the alleged covers taught by this reference, and there would be no clear motivation, other than that presented by applicants, to do so.

Miyase et al. (US 2021/0300087 A1)
A first conveyance path and a second conveyance path are formed in a housing. The first conveyance path extends in a conveyance direction to reach a first discharge port for discharging a sheet. The second conveyance path extends in the conveyance direction at a position higher than the first conveyance path to reach a second discharge port for discharging a sheet. The second discharge port is located at a position upstream of the first discharge port in the conveyance direction. A first print engine is provided at the first conveyance path. The first print engine is configured to print an image by using a recording agent on a sheet conveyed along the first conveyance path. A second print engine is provided at the second conveyance path. The second print engine is configured to print an image by using a recording agent on a sheet conveyed along the second conveyance path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 1, 2022